UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-6374



STEFFAN J. LUSBY,

                                              Plaintiff - Appellant,

          versus


L.J. RANDOLPH, Business Manager; RON ANGELONE,
Director of Department of Corrections,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-00-1926-AM)


Submitted:   July 17, 2001                  Decided:   July 30, 2001


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steffan J. Lusby, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Steffan J. Lusby appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint for

failure to state a claim under 28 U.S.C.A. § 1915A(b)(1) (West

Supp. 2000).   We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.    See Lusby v. Randolph, No.

CA-00-1926-AM (E.D. Va. filed Feb. 19, 2000; entered Feb. 20,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2